Citation Nr: 0517813	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-15 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for residuals of 
choriomeningitis, to include depression and memory problems.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from July 1945 to March 
1948.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The RO denied service connection for 
residuals of choriomeningitis, to include headaches, 
depression, memory loss, bilateral hearing loss, and a dental 
condition.  The veteran filed a notice of disagreement (NOD) 
in July 2002.

In an April 2003 rating decision, service connection was 
awarded for headaches.  A 10 percent rating was assigned 
effective December 2001.  In a May 2005 rating decision, 
service connection was awarded for bilateral hearing loss.  A 
10 percent rating was also assigned effective December 2001.  
These decisions represent a full grant of the benefits sought 
on appeal.  The veteran withdrew his dental claim in February 
2003.  Therefore, these claims are no longer in appellate 
status.

The veteran's claim was advanced on the docket under the 
provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).  
The veteran presented testimony before the Board in June 
2005.  The transcript has been obtained and associated with 
the claims folder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  Depression and memory loss are not the result of an 
injury or disease incurred in service including 
choriomeningitis.  




CONCLUSION OF LAW

Depression and memory loss were not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in February 2002, prior to the initial 
decision on the claim in June 2002.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the February 
2002  VCAA letter about the information and evidence that is 
necessary to substantiate the claims for service connection 
in this case.  Specifically, the letter stated in boldfaced 
type, 

Most claims will require evidence of 
inservice occurrence or aggravation of a 
disease or injury, or an event which 
occurred in service that caused an injury 
or disease.  The information and evidence 
of record should show that the claimant 
has a current disability or persistent or 
recurrent symptoms of disability.  In 
addition, the evidence considered should 
show that the disability or symptoms may 
be associated with the claimant's active 
military service.

In addition, the RO informed the veteran in the February 2002 
letter about the information and evidence that VA would seek 
to provide including obtaining evidence kept by VA and any 
other federal government agency; requesting private treatment 
records if the veteran completed a release form; and 
obtaining medical records from a VA facility if the veteran 
provided the location and dates of treatment.  The RO also 
informed the veteran what kinds of evidence it would consider 
in reviewing applications and making decisions on claims for 
service connection.

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the veteran that it was extremely important for him to 
identify all evidence of any post-service treatment for the 
conditions for which he was claiming benefits and for him to 
send a statement providing a detailed history about the 
claimed conditions including all information from the date of 
onset of the condition to the present.  The RO told him to 
send evidence showing inservice occurrence or aggravation of 
his claimed diseases or injuries.  The RO also referred the 
veteran to an attachment which described secondary sources of 
evidence that might be helpful in confirming inservice 
occurrence or aggravation of a disease or injury.

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decisions, statements of the case (SOC), and SSOCs 
of the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  The record indicates that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate the claim that has been 
addressed in this decision.  His service medical and 
personnel records, private medical records, reports of VA 
examination, and VA outpatient treatment records are included 
in the file.  Additional lay statements and a list of 
prescribed medications were submitted to the Board in June 
2005.  The veteran waived RO consideration of these records. 
See Faxed Statement dated June 2, 2005.

The appellant provided testimony before the Board in June 
2005.  The transcript has been associated with the claims 
folder.  While the veteran testified that he sought treatment 
from the "Lindberg Brothers" shortly after his separation 
from service for depression, he further testified that both 
physicians were deceased by the early 1980s.  The veteran 
indicated that their records were then transferred to a 
private hospital (Myrtlewood), though he indicated that he 
was treated at this facility for muscle spasms and not 
depression.  However, this testimony is in contradiction to 
testimony the veteran provided two years prior in a February 
2003 RO hearing, when he indicated that the records were no 
longer available.  Given the veteran's contradictory 
testimony, that approximately 50 years have passed since the 
veteran sought treatment from the "Lindberg Brothers," and 
that it is unlikely that a private hospital would have stored 
records from private physicians for more than 20 years, the 
Board concludes that any attempts to obtain these records 
would be futile. 38 C.F.R. § 3.159.  Thus, the record 
indicates that all available medical records have been 
obtained, and there is sufficient medical evidence of record 
to render a determination on the merits of the claims.

VA has done everything reasonably possible to assist the 
veteran.  In the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
The Board finds that the record is ready for appellate 
review.

Requirements For Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Analysis

The veteran contends that he currently has depression and 
memory loss as a result of choriomeningitis contracted in 
1948 while in active service.  Service medical records dated 
in January 1948 reveal the veteran was admitted for 
lymphocytic choriomeningitis.  The veteran complained of 
associated headaches and vomiting.  He was hospitalized for 
16 days then discharged to duty.  There were no subsequent 
complaints of depression or memory loss.  The veteran's March 
1948 separation examination was devoid of residuals of 
choriomeningitis, to include memory loss and depression.

Thus, in this case, there was no evidence of memory loss or 
depression during the veteran's active military service.  38 
C.F.R. § 3.303.  Moreover, the first manifestations of 
complaints of depression and memory loss occurred in 2002, 
some 54 years after the veteran's separation from service.  
VA outpatient treatment records dated in November 1999 
indicate the veteran had signs of early dementia, rule out 
Alzheimer's.  In addition, the veteran has been diagnosed 
with depression and memory loss.  However, these conditions 
have been determined not be related to the veteran's 
choriomeningitis contracted during active duty service.  
Specifically, upon VA examination in May 2002, a neurologist 
reviewed the veteran's claims file, to include his service 
medical records.  The examiner noted the veteran had aseptic 
meningitis in 1948.  The examiner indicated that the veteran 
was thought to have lymphocytic choriomeningitis, which was a 
viral meningitis and not a purulent meningitis.  The 
neurologist opined the veteran did well for over 50 years and 
meningitis was not the cause of any depression, neurological 
dysfunction, or memory problems.  The examiner noted that 
memory problems were not obvious on physical examination.  He 
concluded "residuals of the viral meningitis of 1948 that 
included headaches, depression, and memory problems are not 
related to his meningitis that [the veteran] had in 1948 in 
Germany."

The veteran was also afforded a mental disorders VA 
examination in May 2002.  The claims file was reviewed.  The 
veteran was diagnosed with depression, not otherwise 
specified.  The examiner stated that based on the evidence 
available, it was not possible to make any connection between 
the meningitis in 1948 and the current depressive 
symptomatology.

A separate neuropsychological evaluation found evidence of 
mild to moderate nonspecific variability in cognitive 
performance.  Memory testing revealed moderate difficulty 
with simple attention and recent verbal memory and mild 
difficulty with complex verbal attention, verbal learning, 
and recent visual memory, but complex visual attention was 
relatively well preserved and learning and recent memory 
deficits resolved when practice and cues were provided.  The 
examiner stated this was an indication of simple attention 
and memory retrieval deficits rather than a storage deficit, 
which were more likely to be a reflection of emotional and 
psychological factors than a structural decline in brain 
functioning.  The examiner noted the veteran attributed his 
complaints to the 1948 meningitis, but that service records 
dated in 1944, prior to the veteran's enlistment in active 
service indicate schizoid symptoms.  The conclusion was that 
without formal assessment from 1948, it was not possible to 
determine to what extent such symptoms were exacerbated by 
active service and subsequent spinal meningitis.

Given the medical opinions indicating that it is unlikely 
that current depression and memory loss are the result of 
choriomeningitis in service and given the long evidentiary 
gap in this case between service and the first evidence of 
the existence of depression and memory loss, the Board 
concludes that the preponderance of the evidence is against 
the claim that depression and memory loss are the result of 
an injury or disease, to include choriomeningitis, in 
service.  Concerning the long evidentiary gap, the Board 
notes that the absence of evidence constitutes negative 
evidence against the claim because it tends to disprove the 
claim that choriomeningitis in service resulted in chronic 
depression or memory loss.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing depression or memory loss between the 
period of active duty and the diagnosis of depression and 
memory loss rendered in 2002 is itself evidence which tends 
to show that depression and memory loss did not have their 
onset in service or for many years thereafter and that they 
are not the result of choriomeningitis in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability and thus suggesting 
that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

Moreover, as noted above, there is no evidence of a nexus 
between any current diagnosis of memory loss and depression 
and an injury or disease in active service including 
choriomeningitis.  While the veteran testified before the 
Board that memory loss and depression were present since his 
separation from active service and related thereto, he is not 
competent to offer a medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992). The same applies to lay 
statements provided by the veteran's wife and grandson.  Id.

Thus, for the reasons articulated above, the preponderance of 
the evidence is against the claim, and the appeal must 
therefore be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of choriomeningitis, to 
include depression and memory loss, is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


